DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

Status of Claims
Claims 12 and 19 have been amended.  Claims 12-14, 17-19, 22, 23, 25 and 26 are pending and are examined herein on the merits for patentability. 

Response to Arguments
Applicant’s arguments have been fully considered, but are not found to be persuasive. 

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 12-14, 17-19, 22, 23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger (US 6,537,246).
Unger teaches oxygen delivery agents or blood substitutes comprising a fluorinated gas and a stabilizing material (abstract).  Preparation of gas filled vesicles is described in Example 1. A 5 ml solution of a lipid mixture (5 mg/ml) containing 87 mole % dipalmitoylphosphatidylcholine (DPPC), 8 mole % dipalmitoylphosphatidylethanolamine-polyethylene glycol-5000 (DPPE-PEG-5000), 5 mole % dipalmitoylphosphatidic acid (DPPA) in 8:1:1:1 normal saline:glycerol:propylene glycol solution, was placed in a 15.8 ml glass bottle with a rubber stopper. Air was evacuated from the bottle using a vacuum pump by connecting the hose to the bottle  to vent for a moment or two before removing the needle from the stopper. After filling the bottle with perfluorobutane the bottle was secured to the arms of a Wig-L-Bug.TM.using rubber bands to fasten the bottle. The bottle was then shaken by the Wig-L-Bug.TM for 60 seconds. A frothy suspension of foam resulted, and it took several minutes for any appreciable separation of the foam layer from the clear solution at the bottom. After shaking, the volume of the material increased from 5 cc to about 12 cc, suggesting that the liposomes entrapped about 7 cc of the perfluorobutane.  The material was sized using an Accusizer and also examined by a polarizing light microscope at 150 times magnification. The liposomes appeared as rather large spherical structures with a mean diameter of about 20-50 µm. A portion of the liposomes were then injected via a syringe through a Costar filter with a pore sizes of 8 µm. The liposomes were again examined via light microscopy and the Accusizer System. The mean diameter of the liposomes was about 3 µm and the volume weighted mean was about 7 µm. Greater than 99.9% of the liposomes were under 11 µm in diameter.  
A combination of 80% perfluoropropane and 20% air is taught in Example 3.
PEG-Telomer-B, are taught as stabilizing materials (column 17).  Sucrose is further taught as stabilizing material or auxiliary stabilizing material (column 19, 22).  
The vesicles described are commonly referred to as liposomes, micelles, bubbles, microbubbles, etc. (column 4). 
A fluorinated gaseous precursor and/or fluorinated liquid may be used in conjunction with the fluorinated gas of the invention for administration to the patient.  Whether the fluorinated compound is used as a liquid or a gas generally depends on its liquid /gas phase transition temperature, or boiling point.  As known to one skilled in the art, the effective boiling point of a substance may be related to the pressure or temperature to which that substance is exposed.  This relationship is exemplified by the ideal gas law: PV=nRT (column 25, lines 45+).  See also column 29.  Gaseous precursors contained in the vesicles can be formulated which, by exposure to elevated temperature, decreased pressure, varying pH or light, undergo a phase transition and convert from a liquid, including a liquid entrapped in a vesicle, to a gas, expanding to create the gas filled vesicles (column 38).    
While Unger does not specifically exemplify providing a composition wherein each of the plurality of microbubbles comprises a diameter of less than about 1.25 microns, it is noted that Unger teaches that since vesicle size influences biodistribution, different size vesicles may be selected for various purposes.  For example, to provide therapeutic delivery to organs such as the liver and to allow differentiation of tumor from normal tissue, smaller vesicles, between about 30 nm and about 100 nm in mean outside diameter, are preferred.  Further, for passage to the cells beyond the sinusoids, less than about a micron in mean outside diameter, e.g., less than about 300 nm in size, may be utilized (column 52).  Accordingly, it would have been obvious to one of ordinary skill in the art desiring to provide therapeutic delivery or passage to certain areas to select smaller bubbles (e.g. less than a micron), and would have had a reasonable expectation of success in doing so because Unger teaches that different size vesicles may be selected for various purposes.  The size of gas filled vesicles can be adjusted, if desired, by a variety of procedures, including, for example, microemulsification, vortexing, extrusion, filtration, sonication, homogenization, repeated freezing and thawing cycles, extrusion under pressure through pores of defined size, and similar methods (column 36).
Absent evidence to the contrary, all of the microbubbles would be within the claimed size range of less than about 1.25 micron upon size selection of microbubbles less than about a micron in diameter, as suggested by Unger.  For example, filtration as a method of size selection would eliminate particles larger than the stated size.
Further, with regard to claims 19+, reciting “a contrast agent composition for medical imaging formed by the process of…”, it is noted that such a limitation appears to be a product-by-process type limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to the limitation wherein the contrast agent composition is a stable foam with at least 90% by volume of microbubbles retaining original structures in a month, it is noted that preparation of foam is taught in Example 1.  Further, foams can be produced by shaking gas filled vesicles, wherein the foam appears on the top of the aqueous solution, and is coupled with a decrease in the volume of the aqueous solution upon the formation of foam. Preferably, the final volume of the foam is at least about two times the initial volume of the aqueous stabilizing material solution; more preferably, the final volume of the foam is at least about three times the initial volume of the aqueous solution; even more preferably, the final volume of the foam is at least about four times the initial volume of the aqueous solution; and most preferably, all of the aqueous stabilizing material solution is converted to foam.  The required duration of shaking time may be determined by detection of the formation of foam. For example, 10 ml of lipid solution in a 50 ml centrifuge tube may be vortexed for approximately 15-20 minutes or until the viscosity of the gas filled liposomes becomes sufficiently thick so that it no longer clings to the side walls as it is swirled. At this time, the foam may cause the solution containing the gas filled liposomes to raise to a level of 30 to 35 ml.  The concentration of lipid required to form a preferred foam level will vary depending upon the type of lipid used, and may be readily determined by one skilled in the art, in view of the present disclosure. For example, in preferred embodiments, the concentration of 1,2-dipalmitoylphosphatidylcholine (DPPC) used to form gas filled liposomes according to the methods of the present invention is about 20 mg/ml to about 30 mg/ml saline 
The vesicles may be substantially resistant to degradation, including, for example, loss of vesicle structure or encapsulated gas and/or gaseous precursor, for a useful period of time. Typically, the vesicles employed in the present invention have a desirable shelf life, often retaining at least about 90% by volume of its original structure for a period of at least about two to three weeks under normal ambient conditions. In preferred form, the vesicles are desirably stable for a period of time of at least about 1 month, more preferably at least about 2 months, even more preferably at least about 6 months, still more preferably about eighteen months, and yet more preferably up to about 3 years. The vesicles described herein, including gas and/or gaseous precursor filled vesicles, may also be stable even under adverse conditions, such as temperatures and pressures which are above or below those experienced under normal ambient conditions (column 21, lines 27+).
With regard to claim 13, the stated ratio of DPPC, DPPE-PEG and DPPA are within the scope of “about” 82:10:8, as claimed.  Further, perfluoropentane is taught to be a suitable perfluorocarbon.
With regard to the amended claims, wherein the composition in a sealed container consists of a plurality of microbubbles… and water, it is noted that gas-filled 
The present lipid and/or vesicles are desirably formulated in an aqueous environment/carrier which can induce the lipid, because of its hydrophobic-hydrophilic nature, to form vesicles, which may be the most stable configuration which can be achieved in such an environment. The diluents which can be employed to create such an aqueous environment/carrier include, for example, water, including deionized water, normal saline, physiological saline or water containing one or more dissolved solutes, such as salts or sugars, which do not substantially interfere with the formation and/or stability of the vesicles or their use as blood substitutes (column 22).

Response to arguments  
Applicant argues that the instant invention centers microbubbles of less than 1.25 microns, Unger et al. teaches and manifestly advocated vesicles of much larger size than 1.25 µm.  For example, Example 1 of Unger et al. produced liposomes with a mean diameter of 3 µm while the volume weighted mean diameter was about 7 µm, whereas Example 2 showed a broad mix of vesicle sizes with over 75% larger than 1.25 µm.  Additionally, Applicant asserts that it is evident that Unger et al. did not contemplate microbubbles having a diameter less than 1.25 µm, citing Figure 2.  Applicant further argues that the claims recite a composition in a sealed container. The method of size adjustment by way of extrusion or filtration would not be practical, and submits that . since the underlining technical approaches are drastically different and undue experimentation would be needed to make the required modification and combination successful.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  With regard to the argument that Unger did not contemplate microbubbles having a diameter less than 1.25 microns, it is respectfully submitted that Unger contemplated microbubbles having a size less than about 1.25 microns, for example teaching bubbles between 30 nm and 100 nm, or less than about a micron, and reasons for utilization of smaller bubbles.  It is respectfully submitted that one of ordinary skill in the art desiring to provide therapeutic delivery or passage to certain areas, would have desired to select smaller bubbles (e.g. less than a micron), and would have had a reasonable expectation of success in doing so because Unger teaches that different size vesicles may be selected for various purposes, such as by microemulsification, vortexing, extrusion, filtration, sonication, homogenization, repeated freezing and thawing cycles, extrusion under pressure through pores of defined size.  In response to Applicant’s argument that 75% of bubbles in Example 2 were larger than 1.25 µm, it is noted that at least 25% of the bubbles were within the claimed range to be isolated by size selection.
With regard to the argument that the composition is in a sealed container and that the method of size adjustment by way of extrusion or filtration would not be practical, it is respectfully submitted that Unger teaches storing the microbubbles in a stoppered bottle.  


Claims 12-14, 17-19, 22, 23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pargaonkar (US 2008/0069778) in view of Unger (US 6,537,246).
Pargaonkar teaches a polymer-encapsulated phospholipid microsphere. The microsphere comprises a plurality of lipid molecules arranged to defining an enclosed space, and one or more polymers partially or completely encapsulating that enclosed space. The one or more polymeric layers may be functionalized with either a therapeutic agent and/or a targeting ligand either before, or after, deposition onto the phospholipid microsphere (paragraph 0004).
FIG. 4 shows a particle size distribution for Applicant's unmodified microspheres.

    PNG
    media_image1.png
    331
    487
    media_image1.png
    Greyscale

In certain embodiments, Applicant's plurality of phosphorus-containing compounds comprises dipalmitoylphosphatidylethanolaminepolyethylene glycol ("DPPE-PEG"), dipalmitoylphosphatidylcholine ("DPPC"), and dipalmitoylphosphatidic acid ("DPPA"), see paragraph 0044 and Example 1.  The microspheres comprise a perflurocarbon such as perfluorobutane disposed within the enclosed space (claim 5).
With regard to the limitation wherein each of the plurality of microbubbles comprises a diameter of less than about 1.25 microns, it is noted that Figure 4 of Pargaonkor shows microbubbles less than 1.7 microns.  
Pargaonkor does not specifically teach wherein each microbubble has a size less than 1.25 microns in which that the contrast agent composition is a stable foam with at least 90% by volume of microbubbles retaining original structures in a month.  
Unger teaches oxygen delivery agents or blood substitutes comprising a fluorinated gas and a stabilizing material (abstract).  Preparation of gas filled vesicles is described in Example 1. A 5 ml solution of a lipid mixture (5 mg/ml) containing 87 mole % dipalmitoylphosphatidylcholine (DPPC), 8 mole % dipalmitoylphosphatidylethanolamine-polyethylene glycol-5000 (DPPE-PEG-5000), 5 DPPA) in 8:1:1:1 normal saline:glycerol:propylene glycol solution, was placed in a 15.8 ml glass bottle with a rubber stopper. Air was evacuated from the bottle using a vacuum pump by connecting the hose to the bottle through an 18 gauge needle perforating the rubber stopper. After removing the air, perfluorobutane was placed in the stoppered bottle via another 18 gauge needle connected to tubing attached to a canister of perfluorobutane. This process was repeated 5 times so that any traces of air were removed from the stoppered bottle and the space above the lipid solution was completely filled with perfluorobutane. The pressure inside the glass bottle was equilibrated to ambient pressure by allowing the 18 gauge needle to vent for a moment or two before removing the needle from the stopper. After filling the bottle with perfluorobutane the bottle was secured to the arms of a Wig-L-Bug.TM.using rubber bands to fasten the bottle. The bottle was then shaken by the Wig-L-Bug.TM for 60 seconds. A frothy suspension of foam resulted, and it took several minutes for any appreciable separation of the foam layer from the clear solution at the bottom. After shaking, the volume of the material increased from 5 cc to about 12 cc, suggesting that the liposomes entrapped about 7 cc of the perfluorobutane.  The material was sized using an Accusizer and also examined by a polarizing light microscope at 150 times magnification. The liposomes appeared as rather large spherical structures with a mean diameter of about 20-50 µm. A portion of the liposomes were then injected via a syringe through a Costar filter with a pore sizes of 8 µm. The liposomes were again examined via light microscopy and the Accusizer System. The mean diameter of the liposomes was about 3 µm and the volume weighted 
A combination of 80% perfluoropropane and 20% air is taught in Example 3.
Fluorinated surfactants, including PEG-Telomer-B, are taught as stabilizing materials (column 17).  Sucrose is further taught as stabilizing material or auxiliary stabilizing material (column 19, 22).  
The vesicles described are commonly referred to as liposomes, micelles, bubbles, microbubbles, etc. (column 4). 
A fluorinated gaseous precursor and/or fluorinated liquid may be used in conjunction with the fluorinated gas of the invention for administration to the patient.  Whether the fluorinated compound is used as a liquid or a gas generally depends on its liquid /gas phase transition temperature, or boiling point.  As known to one skilled in the art, the effective boiling point of a substance may be related to the pressure or temperature to which that substance is exposed.  This relationship is exemplified by the ideal gas law: PV=nRT (column 25, lines 45+).  See also column 29.  Gaseous precursors contained in the vesicles can be formulated which, by exposure to elevated temperature, decreased pressure, varying pH or light, undergo a phase transition and convert from a liquid, including a liquid entrapped in a vesicle, to a gas, expanding to create the gas filled vesicles (column 38).    
To provide therapeutic delivery to organs such as the liver and to allow differentiation of tumor from normal tissue, smaller vesicles, between about 30 nm and about 100 nm in mean outside diameter, are preferred.  Further, for passage to the cells beyond the sinusoids, smaller vesicles, for example, less than about a micron in mean 
With regard to the limitation wherein the contrast agent composition is a stable foam with at least 90% by volume of microbubbles retaining original structures in a month, it is noted that preparation of foam is taught in Example 1.  Further, foams can be produced by shaking gas filled vesicles, wherein the foam appears on the top of the aqueous solution, and is coupled with a decrease in the volume of the aqueous solution upon the formation of foam. Preferably, the final volume of the foam is at least about two times the initial volume of the aqueous stabilizing material solution; more preferably, the final volume of the foam is at least about three times the initial volume of the aqueous solution; even more preferably, the final volume of the foam is at least about four times the initial volume of the aqueous solution; and most preferably, all of the aqueous stabilizing material solution is converted to foam.  The required duration of shaking time may be determined by detection of the formation of foam. For example, 10 ml of lipid solution in a 50 ml centrifuge tube may be vortexed for approximately 15-20 minutes or until the viscosity of the gas filled liposomes becomes sufficiently thick so 
The vesicles may be substantially resistant to degradation, including, for example, loss of vesicle structure or encapsulated gas and/or gaseous precursor, for a useful period of time. Typically, the vesicles employed in the present invention have a desirable shelf life, often retaining at least about 90% by volume of its original structure for a period of at least about two to three weeks under normal ambient conditions. In preferred form, the vesicles are desirably stable for a period of time of at least about 1 month, more preferably at least about 2 months, even more preferably at least about 6 months, still more preferably about eighteen months, and yet more preferably up to about 3 years. The vesicles described herein, including gas and/or gaseous precursor filled vesicles, may also be stable even under adverse conditions, such as temperatures 
With regard to claim 13, the stated ratio of DPPC, DPPE-PEG and DPPA are within the scope of “about” 82:10:8, as claimed.  Further, perfluoropentane is taught to be a suitable perfluorocarbon.
It would have been obvious to one of ordinary skill in the art at the time of the invention that the microbubble composition of Pargaonkor in the form of a stable foam when the teaching of Pargaonkor is taken in view of Unger.  Each of Pargaonkor and Unger are directed to microbubble compositions comprising DPPC, DPPE-PEG, and DPPA.  While Pargaonkor does not specifically recite that his microbubble compositions are in the form of a stable foam, one of ordinary skill in the art would have found it obvious for the formulation to be in the form of a foam, as Unger teaches that microubble compositions comprising the same phospholipid components are provided as a foam, and foams can be produced by shaking gas filled vesicles, wherein the foam appears on the top of the aqueous solution, and is coupled with a decrease in the volume of the aqueous solution upon the formation of foam.  It is further known that the vesicles have a desirable shelf life, often retaining at least about 90% by volume of its original structure for a period of e.g. one month.
It would have been further obvious to optimize the microbubble size when the teaching of Pargaonkor is taken in view of Unger.  One would have been motivated to do so because Unger teaches that since vesicle size influences biodistribution, different size vesicles may be selected for various purposes.  For example, to provide therapeutic delivery to organs such as the liver and to allow differentiation of tumor from 30 nm and about 100 nm in mean outside diameter, are preferred.  Further, for passage to the cells beyond the sinusoids, smaller vesicles, for example, less than about a micron in mean outside diameter, e.g., less than about 300 nm in size, may be utilized (column 52).  Accordingly, it would have been obvious to one of ordinary skill in the art desiring to provide therapeutic delivery or passage to certain areas to select smaller bubbles (e.g. less than a micron), and would have had a reasonable expectation of success in doing so because Unger teaches that different size vesicles may be selected for various purposes.  One would have had a reasonable expectation of success in doing so because the size of gas filled vesicles can be adjusted, if desired, by a variety of procedures, including, for example, microemulsification, vortexing, extrusion, filtration, sonication, homogenization, repeated freezing and thawing cycles, extrusion under pressure through pores of defined size, and similar methods (column 36).
Absent evidence to the contrary, all of the microbubbles would be within the claimed size range of less than about 1.25 micron upon size selection of microbubbles less than about a micron in diameter, as suggested by Unger.  For example, filtration as a method of size selection would eliminate particles larger than the stated size.
Further, with regard to claims 19+, reciting “a contrast agent composition for medical imaging formed by the process of…”, it is noted that such a limitation appears to be a product-by-process type limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been further obvious to substitute perfluoropentane as a functionally equivalent perfluorocarbon to perfluorobutane, as Unger teaches both perfluorocarbons to be encapsulated in microspheres.
With regard to the amended claims, wherein the composition in a sealed container consists of a plurality of microbubbles… and water, it is noted that gas-filled vesicles are exemplified comprising lipid mixture in saline flushed with gas and sealed with a stopper.  Regarding the presence of saline, it is taught that the vesicles may be formulated in water or saline.  Accordingly, one of ordinary skill could have substituted water for saline as a carrier. 
The present lipid and/or vesicles are desirably formulated in an aqueous environment/carrier which can induce the lipid, because of its hydrophobic-hydrophilic nature, to form vesicles, which may be the most stable configuration which can be achieved in such an environment. The diluents which can be employed to create such an aqueous environment/carrier include, for example, water, including deionized water, normal saline, physiological saline or water containing one or more dissolved solutes, such as salts or sugars, which do not substantially interfere with the formation and/or stability of the vesicles or their use as blood substitutes (column 22).

Response to arguments

Applicant argues that Pargaonkar teaches perfluoropropane or perfluorobutane or perfluorohydrocarbon gas, and does not disclose perfluoropentane or perfluorohexane filled microbubbles.  Applicant asserts that in addition, the polymer-encapsulated phospholipid microsphere or Pargaonkar is surface modified with PLL or PGA.  Applicant asserts that a significant percentage (greater than 25%) of microspheres of Pargaonkar are larger than 1.25 micron.  Applicant asserts that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable, and that there is no suggestion or motivation to make the proposed modification.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  Each of Pargaonkar and Unger are directed to perfluorocarbon microbubbles.  One of ordinary skill could have readily substituted perfluoropentane as a functionally equivalent perfluorocarbon to perfluorobutane in Pargaonkar’s microbubbles, as taught by Unger.  The comprising language of the instant claims does not preclude PLL or PGA as taught by Pargaonkar.  For example, the microbubble shell comprises DMPC, DPPE-PEG and DPPA and may comprise additional components in the shell.  It is respectfully submitted that motivation to provide microbubbles having a size less than about a micron in mean outside diameter is found in Unger’s teaching to provide therapeutic delivery or passage to certain areas to select smaller bubbles (e.g. less than a micron), and also provides a reasonable expectation of success in doing so because Unger teaches various size selection processes.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618